      Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 1 of 31




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JANE DOE 1,                              *
                                         *
      Plaintiff,                         *          Civil Action No.
v.                                       *          1:19-cv-03840-WMR
                                         *
RED ROOF INNS, INC.; RED                 *          JURY TRIAL DEMANDED
ROOF FRANCHISING, LLC; RRI               *
III, LLC; RRI WEST                       *
MANAGEMENT, LLC; FMW RRI                 *
NC, LLC; SUB-SU HOTEL GP,                *
LLC; WESTMONT HOSPITALITY                *
GROUP, INC.; WHG SU                      *
ATLANTA LP; WHG SU                       *
ATLANTA, LLC; KUZZINS                    *
BUFORD, INC.; VARAHI HOTEL,              *
LLC; CC&S DEVELOPMENT,                   *
LLC; ESSEX, LLC; and HSI                 *
CHAMBLEE, LLC,

      Defendants.

           DEFENDANT RRI WEST MANAGEMENT LLC’S
             ANSWER AND AFFIRMATIVE DEFENSES TO
     PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES

      COMES NOW RRI West Management LLC (hereinafter “Defendant”), a

Defendant in the above-captioned civil action, and without waiving any defenses as to

jurisdiction or venue, hereby files its Answer and Affirmative Defenses to Plaintiff’s

Second Amended Complaint (hereinafter “SAC”) for Damages, stating as follows:
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 2 of 31




                                           1.

         As to this Defendant, denied.

                                           2.

         This Defendant denies any sex trafficking occurred during the time it managed

any of its hotels that are the subject of this lawsuit. In further responding, this

Defendant does not have sufficient knowledge or information to either admit or deny

the remaining allegations contained in paragraph 2 of the SAC.

                                           3.

         This Defendant denies any sex trafficking occurred during the time it managed

any of its hotels that are the subject of this lawsuit. In further responding, this

Defendant does not have sufficient knowledge or information to either admit or deny

the remaining allegations contained in paragraph 3 of the SAC.

                                           4.

         This Defendant denies any sex trafficking occurred during the time it managed

any of its hotels that are the subject of this lawsuit. In further responding, this

Defendant does not have sufficient knowledge or information to either admit or deny

the remaining allegations contained in paragraph 4 of the SAC.




4819-2578-3233.1                           2
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 3 of 31




                                           5.

         This Defendant denies it is liable to Plaintiff under the Trafficking Victims

Protection and Reauthorization Act, the Georgia Racketeer and Influenced and

Corrupt Organization Act, and for negligence.

                                   THE PARTIES

                                           6.

         Defendant does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 6 of the SAC.

                                  Smyrna Red Roof

                                           7.

         The allegations contained in paragraph 7 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 7 of the

SAC.

                                           8.

         The allegations contained in paragraph 8 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 8 of the

SAC.




4819-2578-3233.1                            3
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 4 of 31




                                           9.

         The allegations contained in paragraph 9 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 9 of the

SAC.

                                          10.

         Defendant admits the allegations contained in paragraph 10 of the SAC.

                                          11.

         The allegations contained in paragraph 11 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 11 of the

SAC.

                                          12.

         The allegations contained in paragraph 12 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 12 of the

SAC.




4819-2578-3233.1                           4
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 5 of 31




                                            13.

         Paragraph 13 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 13 of the SAC.

                                   Atlanta Red Roof

                                            14.

         The allegations contained in paragraph 14 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 14 of the

SAC.

                                            15.

         Paragraph 15 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 15 of the SAC.

                               Suburban Extended Stay

                                     16. through 19.

         The allegations contained in paragraphs 16 through 19 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 16 through 19 of the SAC.



4819-2578-3233.1                             5
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 6 of 31




                                            20.

         Paragraph 20 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 20 of the SAC.

                                        Microtel

                                     21. through 23.

         The allegations contained in paragraphs 21 through 23 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 21 through 23 of the SAC.

                                            24.

         Paragraph 24 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 24 of the SAC.

                                            25.

         Paragraph 25 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 25 of the SAC.




4819-2578-3233.1                             6
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 7 of 31




                               JURISDICTION & VENUE

                                           26.

         Denied.

                                           27.

         Denied.

                                           28.

         Denied.

                              FACTUAL ALLEGATIONS

I.       THE SMYRNA RED ROOF

         A.        The Trafficking of Jane Doe 1 at the Smyrna Red Roof.

                                      29. through 42.

         This Defendant denies any sex trafficking occurred during the time it managed

any of its hotels that are the subject of this lawsuit. Defendant denies any remaining

allegations contained in paragraphs 29 through 42 of the SAC.

                                      43. through 47.

         This Defendant denies any sex trafficking occurred during the time it managed

any of its hotels that are the subject of this lawsuit. In further responding, Defendant

does not have sufficient knowledge or information to either admit or deny the

remaining allegations contained in paragraphs 43 through 47 of the SAC.




4819-2578-3233.1                            7
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 8 of 31




                                     48. through 59.

         Denied.

                                     60. through 63.

         This Defendant denies any sex trafficking occurred during the time it managed

any of its hotels that are the subject of this lawsuit. In further responding, Defendant

does not have sufficient knowledge or information to either admit or deny the

remaining allegations contained in paragraphs 60 through 63 of the SAC.

                                     64. through 75.

         Denied.

         B.        The Smyrna Red Roof Defendants

                                           76.

         Defendant admits that it managed the operations of Smyrna Red Roof prior to it

becoming a franchise location. In further responding, Defendant denies the remaining

allegations contained in paragraph 76 of the SAC.

                                           77.

         As to this Defendant, denied.

                   1.   The Corporate Relationship between Westmont and
                        Red Roof Inns, Inc.

                                     78. through 88.

         As to this Defendant, denied.




4819-2578-3233.1                            8
          Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 9 of 31




                   2.   Owners and Franchisees of the Smyrna Red Roof

                                     89. through 91.

         The allegations contained in paragraphs 89 through 91 of the SAC are not

directed at this Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 89 through 91 of the SAC.

                   3.   Managers of the Red Roof

                                     92. through 98.

         As to this Defendant, denied.

                                           99.

         The allegations contained in paragraphs 99 of the SAC are not directed at this

Defendant. In further response, Defendant does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraphs

99 of the SAC.

                   4.   The Smyrna Red Roof Franchisor

                                   100. through 102.

         The allegations contained in paragraphs 100 through 102 of the SAC are not

directed at this Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 100 through 102 of the SAC.



4819-2578-3233.1                            9
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 10 of 31




II.      THE ATLANTA RED ROOF

         A.        The Sex Trafficking of Jane Doe 1 at the Atlanta Red Roof

                                     103. through 105.

         This Defendant denies any sex trafficking occurred during the time it managed

any of its hotels that are the subject of this lawsuit. In further responding, this

Defendant does not have sufficient knowledge or information to either admit or deny

the remaining allegations contained in paragraphs 103 through 105 of the SAC.

                                     106. through 113.

         Denied.

                                           114.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further

responding, this Defendant does not have sufficient knowledge or information to

either admit or deny the remaining allegations contained in paragraphs 114 of the

SAC.

                                     115. through 119.

         As to this Defendant, denied.

         B.        The Atlanta Red Roof Defendants

                                           120.

         Denied.



4819-2578-3233.1                            10
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 11 of 31




                                          121.

         Denied.

                   1.   The Corporate Relationship between Westmont and
                        Red Roof Inns, Inc.

                                    122. through 124.

         Denied.

                   2.   Owners of the Atlanta Red Roof.

                                    122. through 124.

         The allegations contained in paragraphs 122 through 124 of the SAC are not

directed at this Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 122 through 124 of the SAC.

                   3.   Managers of the Atlanta Red Roof.

                                    125. through 130.

         Denied.

                   4.   Franchisor of the Atlanta Red Roof.

                                          131.

         The allegations contained in paragraphs 131 of the SAC are not directed at this

Defendant. In further response, Defendant does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraphs

131 of the SAC.



4819-2578-3233.1                            11
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 12 of 31




III.     THE SUBURBAN EXTENDED STAY

                                   132. through 171.

         The allegations contained in paragraphs 132 through 171 of the SAC are not

directed at Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 132 through 171 of the SAC.

IV.      THE MICROTEL INN & SUITES

                                   172. through 201.

         The allegations contained in paragraphs 172 through 201 of the SAC are not

directed at Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 172 through 201 of the SAC.

                                         COUNTS

                Violations of the Georgia Racketeer Influenced
                        and Corrupt Organizations Act
  (Allegations Common to Counts I-II, V-VI, IX-X, -XIII-XIV, XVII-XVIII)

                                          202.

         As to this Defendant, denied.




4819-2578-3233.1                           12
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 13 of 31




         A.        Acts of Racketeering Activity

                   i.    Sex Trafficking in Violation of Federal Law

                                            203.

         As to this Defendant, denied.

                   ii.   Sex Trafficking in Violation of State Law

                                            204.

         Paragraph 204 of the SAC sets forth a legal conclusion to which no response is

required.

                                            205.

         Paragraph 205 of the SAC sets forth a legal conclusion to which no response is

required.

                                            206.

         Paragraph 206 of the SAC sets forth a legal conclusion to which no response is

required.

                                            207.

         As to this Defendant, denied.

                                            208.

         As to this Defendant, denied.




4819-2578-3233.1                              13
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 14 of 31




                                               209.

         As to this Defendant, denied.

                                               210.

         As to this Defendant, denied, including subparagraphs (a) through (d).

                                               211.

         As to this Defendant, denied.

                   iii.   False Imprisonment

                                               212.

         As to this Defendant, denied.

                                               213.

         As to this Defendant, denied, including subparagraphs (a) through (d).

                   iv.    Battery

                                               214.

         As to this Defendant, denied.

                   v.     Keeping a Place of Prostitution

                                               215.

         This Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in paragraph 215 of the SAC.

                                               216.

         As to this Defendant, denied.



4819-2578-3233.1                                14
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 15 of 31




                                           217.

         As to this Defendant, denied, including subparagraphs (a) through (d).

                   vi.   Pimping

                                           218.

         As to this Defendant, denied.

         B.        The Acts of Racketeering Activity Formed a Pattern

                                     219. through 226.

         Paragraphs 218 through 226 of the SAC are denied as to this Defendant.

                                     COUNT I
            Violations of the Georgia Racketeer Influenced and Corrupt
                      Organizations Act O.C.G.A. § 16-14-4(c)
                      (Against Smyrna Red Roof Defendants:
            Westmont, RRI, RMW, Red Roof Franchising, and RRI West)

                                           227.

         This Defendant realleges and incorporates by reference paragraphs 1 through

226 as if expressly stated herein.

                                     228. through 238.

         As to this Defendant, denied.




4819-2578-3233.1                            15
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 16 of 31




                                     COUNT II
             Violations of the Georgia Racketeer Influenced and Corrupt
                       Organizations Act O.C.G.A. § 16-14-4(a)
                       (Against Smyrna Red Roof Defendants:
             Westmont, RRI, FMW, Red Roof Franchising, and RRI West)

                                           239.

         This Defendant realleges and incorporates by reference paragraphs 1 through

238 as if expressly stated herein.

                                     240. through 246.

         As to this Defendant, denied.

                                   COUNT III
                             TVPRA, 18 U.S.C. § 1595
                       (Against Smyrna Red Roof Defendants:
             Westmont, RRI, FMW, Red Roof Franchising, and RRI West)

                                           247.

         This Defendant realleges and incorporates by reference paragraphs 1 through

246 as if expressly stated herein.

                                     248. through 275.

         As to this Defendant, denied.

                                   COUNT IV
                                   Negligence
                    (Against the Smyrna Red Roof Defendants:
             Westmont, RRI, FMW, Red Roof Franchising and RRI West)

                                           276.

         This Defendant realleges and incorporates by reference Parts I.A-B and

paragraphs 1 through 275 above as if expressly stated herein.

4819-2578-3233.1                            16
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 17 of 31




                                   277. through 291.

         As to this Defendant, denied.

                                      COUNT V
             Violations of the Georgia Racketeer Influenced and Corrupt
                       Organizations Act O.C.G.A. § 16-14-4(c)
                        (Against Atlanta Red Roof Defendants:
            Westmont, RRI, RRI III, RRI West and Red Roof Franchising)

                                         292.

         This Defendant realleges and incorporates by reference Parts II.A-B and

paragraphs 1 through 291 as if expressly stated herein.

                                   293. through 303.

         As to this Defendant, denied.

                                    COUNT VI
                    Georgia Racketeer Influenced and Corrupt
                      Organizations Act O.C.G.A. § 16-14-4(a)
                      (Against Atlanta Red Roof Defendants:
            Westmont, RRI, RRI III, RRI West and Red Roof Franchising)

                                         304.

         This Defendant realleges and incorporates by reference Parts II.A-B and

paragraphs 1 through 303 as if expressly stated herein.

                                   305. through 311.

         As to this Defendant, denied.




4819-2578-3233.1                          17
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 18 of 31




                                   COUNT VII
                           TVPRA, 18 U.S.C. § 1595
                     (Against Atlanta Red Roof Defendants:
           Westmont, RRI, RRI III, RRI West, and Red Roof Franchising)

                                           312.

         This Defendant realleges and incorporates by reference paragraphs 1

through 311 as if expressly stated herein.

                                     313. through 330.

         As to this Defendant, denied.

                                  COUNT VIII
                                    Negligence
                     (Against Atlanta Red Roof Defendants:
           Westmont, RRI, RRI III, RRI West, and Red Roof Franchising)

                                           331.

         This Defendant realleges and incorporates by reference paragraphs 1 through

330 as if expressly stated herein.

                                     332. through 345.

         As to this Defendant, denied.

                                      COUNT IX
              Violations of the Georgia Racketeer Influenced and Corrupt
                        Organizations Act O.C.G.A. § 16-14-4(c)
                     (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           346.

         This Defendant realleges and incorporates by reference paragraphs 1 through

345 as if expressly stated herein.

4819-2578-3233.1                            18
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 19 of 31




                                     346. through 357.

         The allegations contained in paragraphs 346 through 357 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 346 through 357 of the SAC.

                                     COUNT X
             Georgia Racketeer Influenced and Corrupt Organizations Act
                                O.C.G.A. § 16-14-4(a)
                    (Against Suburban Extended Stay Defendants:
             HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           358.

         This Defendant realleges and incorporates by reference paragraphs 1 through

357 as if expressly stated herein.

                                     359. through 365.

         The allegations contained in paragraphs 359 through 365 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 359 through 365 of the SAC.




4819-2578-3233.1                            19
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 20 of 31




                                    COUNT XI
                              TVPRA, 18 U.S.C. § 1595
                    (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           366.

         This Defendant realleges and incorporates by reference paragraphs 1 through

365 as if expressly stated herein.

                                     367. through 382.

         The allegations contained in paragraphs 367 through 382 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 367 through 382 of the SAC.

                                   COUNT XII
                                    Negligence
                    (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           383.

         This Defendant realleges and incorporates by reference paragraphs 1 through

382 as if expressly stated herein.

                                     384. through 397.

         The allegations contained in paragraphs 384 through 397 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient




4819-2578-3233.1                            20
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 21 of 31




knowledge or information to either admit or deny the allegations contained in

paragraphs 384 through 397 of the SAC.

                                     COUNT XIII
              Violations of the Georgia Racketeer Influenced and Corrupt
                        Organizations Act O.C.G.A. § 16-14-4(c)
              (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                           398.

         This Defendant realleges and incorporates by reference paragraphs 1 through

397 as if expressly stated herein.

                                     399. through 409.

         The allegations contained in paragraphs 399 through 409 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 399 through 409 of the SAC.

                                    COUNT XIV
             Georgia Racketeer Influenced and Corrupt Organizations Act
                                O.C.G.A. § 16-14-4(a)
              (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                           410.

         This Defendant realleges and incorporates by reference paragraphs 1 through

409 as if expressly stated herein.




4819-2578-3233.1                            21
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 22 of 31




                                      411. through 417.

         The allegations contained in paragraphs 411 through 417 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 411 through 417 of the SAC.

                                         COUNT XV
                                   TVPRA, 18 U.S.C. § 1595
                   (Against Microtel Defendants: Kuzzins, CC&S and Essex)

                                            418.

         This Defendant realleges and incorporates by reference paragraphs 1 through

417 as if expressly stated herein.

                                      419. through 434.

         The allegations contained in paragraphs 419 through 434 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 419 through 434 of the SAC.

                                         COUNT XVI
                                          Negligence
                   (Against Microtel Defendants: Kuzzins, CC&S and Essex)

                                            435.

         This Defendant realleges and incorporates by reference paragraphs 1 through

434 as if expressly stated herein.



4819-2578-3233.1                             22
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 23 of 31




                                    436. through 447.

         The allegations contained in paragraphs 436 through 447 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 436 through 447 of the SAC.


         All allegations not expressly admitted or otherwise addressed herein are hereby

denied.

                             AFFIRMATIVE DEFENSES

                            FIRST AFFIRMATIVE DEFENSE

         The Plaintiff has failed to state a claim for which relief can be granted.

                           SECOND AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred by the fact that no act or omission by this

Defendant has caused the Plaintiff’s alleged damages.

                            THIRD AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred on the grounds of acquiescence, waiver,

estoppel, and/or laches.

                           FOURTH AFFIRMATIVE DEFENSE

         The losses, if any, sustained by the Plaintiff were the result of conduct of

persons or entities over whom this Defendant has no control or responsibility, and for

whose conduct this Defendant is thus not liable.


4819-2578-3233.1                            23
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 24 of 31




                           FIFTH AFFIRMATIVE DEFENSE

         The Plaintiff’s claims against this Defendant are barred because there is no

causal connection between any alleged act, error, or omission by this Defendant and

the Plaintiff’s alleged damages.

                           SIXTH AFFIRMATIVE DEFENSE

         Some or all of Plaintiffs’ claims may be barred by the applicable statute of

limitations.

                          SEVENTH AFFIRMATIVE DEFENSE

         This Defendant hereby gives notice that it intends to rely upon such other

defenses as may become apparent during the course of discovery and thus expressly

reserves the right to amend this Answer to assert such defenses.

                          EIGHTH AFFIRMATIVE DEFENSE

         The injuries or damages complained of was caused in whole or in part by the

negligence of the Plaintiff and that such negligence equaled or exceeded any

negligence on the part of this Defendant.

                           NINTH AFFIRMATIVE DEFENSE

         Plaintiff willingly, knowingly and voluntarily exposed herself to and assumed

the risk and therefore, Plaintiff’s recovery is barred.




4819-2578-3233.1                           24
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 25 of 31




                            TENTH AFFIRMATIVE DEFENSE

         If it is judicially determined that this Defendant was negligent or breached a

duty as alleged, which is specifically denied, then such negligence or breach of duty

was not a proximate cause of the damages claimed.

                          ELEVENTH AFFIRMATIVE DEFENSE

         Plaintiff has released, settled, entered into accord and satisfaction or otherwise

compromised her claims herein and, accordingly, said claims are barred by the

operation of law.

                          TWELFTH AFFIRMATIVE DEFENSE

         Plaintiff’s alleged damages were caused by a superseding, intervening act,

which was beyond the knowledge or control of this Defendant.

                        THIRTEENTH AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred in whole or in part because of her own

comparative negligence.

                        FOURTEENTH AFFIRMATIVE DEFENSE

         This Defendant at all times relevant hereto acted in accordance with the

applicable standard of care under the circumstances.

                                    JURY DEMAND

         This Defendant hereby demands a trial by jury to the fullest extent permitted

by law on all triable issues.



4819-2578-3233.1                             25
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 26 of 31




                                    PRAYER FOR RELIEF

         Responding to the WHEREFORE paragraph, Defendant denies the allegations

in this Paragraph cast against it.


         WHEREFORE, having fully answered Plaintiff’s Second Amended Complaint

for Damages, this Defendant respectfully prays for the following relief from this

Honorable Court:

         1.        That Plaintiff’s claims be denied and Plaintiff’s Second Amended

                   Complaint be dismissed with prejudice;

         2.        That all costs, attorney’s fees, and expenses of this action be taxed

                   against Plaintiff;

         3.        That the case be tried before a jury of twelve (12) persons; and

         4.        For such other and further relief as this Honorable Court deems just and

                   proper.

                                (signature on the following page)




4819-2578-3233.1                               26
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 27 of 31




         Respectfully submitted this 20th day of July, 2020.



                                                   /s/ Adi Allushi
                                                   CHARLES K. REED
                                                   Georgia Bar No. 597597
                                                   P. MICHAEL FREED
                                                   Georgia Bar No. 061128
                                                   ADI ALLUSHI
                                                   Georgia Bar No. 852810

                                                   Attorneys for Defendants
LEWIS BRISBOIS BISGAARD                            Red Roof Inns, Inc.;
  & SMITH LLP                                      Red Roof Franchising, LLC
1180 Peachtree Street NE                           RRI III, LLC;
Suite 2900                                         RRI West Management LLC
Atlanta, Georgia 30309                             RRI West Management, LLC;
(404) 348-8585                                     FMW RRI NC, LLC;
(404) 467-8845 Facsimile                           SUB-SU Hotel GP, LLC;
Chuck.Reed@lewisbrisbois.com                       Westmont Hospitality Group, Inc.;
Michael.Freed@lewisbrisbois.com                    WHG SU Atlanta LP; and
Adi.Allushi@lewisbrisbois.com                      WHG SU Atlanta, LLC




4819-2578-3233.1                           27
     Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 28 of 31




       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that this document was prepared in Times New Roman, 14-

point font pursuant to LR 5.1(c), NDGa.



                                     /s/ Adi Allushi
                                     CHARLES K. REED
                                     Georgia Bar No. 597597
                                     P. MICHAEL FREED
                                     Georgia Bar No. 061128
                                     ADI ALLUSHI
                                     Georgia Bar No. 852810

                                     Attorneys for Defendants Red Roof Inns,
                                     Inc.;
                                     Red Roof Franchising LLC; FMW RRI NC,
                                     LLC; RRI West Management LLC;
                                     Westmont Hospitality Group, Inc.; WHG
                                     SU, LLC; WHG SU Atlanta LLC; WHG SU
                                     Atlanta LP; SUB-SU Hotel GP, LLC
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 29 of 31




                           CERTIFICATE OF SERVICE

         I hereby certify that I have this 20th day of July, 2020 filed the within and

foregoing RRI West Management LLC’s Answer and Affirmative Defenses to

Plaintiff’s Second Amended Complaint for Damages via CM/ECF, which

automatically sends an electronic copy to all counsel of records as follows:



John E. Floyd                                  Jonathan S. Tonge
Manoj S. Varghese                              Patrick J. McDonough
Tiana S. Mykkeltvedt                           Trinity Hundredmark
Amanda Kay Seals                               ANDERSEN, TATE & CARR, P.C.
Michael R. Baumrind                            One Sugarloaf Centre
BONDURANT, MIXSON & ELMORE, LLP                1960 Satellite Blvd., Suite 4000
1201 West Peachtree Street NW, Suite           Duluth, GA 30097
3900                                           jtonge@atclawfirm.com
Atlanta, GA 30309                              pmcdonough@atclawfirm.com
floyd@bmelaw.com                               thundred@atclawfirm.com
varghese@bmelaw.com                            bwebb@atclawfirm.com
mykkeltvedt@bmelaw.com                         Attorneys for Plaintiff Jane Doe 1
seals@bmelaw.com
baumrind@bmelaw.com
reed@bmelaw.com
richardson@bmelaw.com
Attorneys for Plaintiff Jane Doe 1




4819-2578-3233.1   29
         Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 30 of 31




Joseph Robb Cruser                           racWarner S. Fox
Kristin L. Yoder                             Christopher Shane Keith
Glenn C. Tornillo                            Elliot Crawford Ream
CRUSER MITCHELL LAW FIRM                     HAWKINS PARNELL & YOUNG, LLP
Merician II, Suite 2000                      303 Peachtree Street NE, Suite 4000
275 Scientific Drive                         Atlanta, GA 30308-3243
Peachtree Corners, GA 30092                  wfox@hpylaw.com
rcruser@cmlawfirm.com                        skeith@hpylaw.com
kyoder@cmlawfirm.com                         eream@hptylaw.com
gtornillo@cmlawfirm.com                      Attorneys for Defendant
Attorneys for Defendants
Kuzzins Buford, Inc.                         Varahi Hotel, LLC
CC&S Development, LLC                        Anthony Cochran
                                             Emily C. Ward
Pamela Newsom Lee                            Smith, Gambrell & Russell, LLP1230
Rachel Wilson Mathews                        Peachtree St. NE
Sabrina L. Atkins                            Promenade, Suite 3100
SWIFT, CURRIE, MCGHEE & HIERS,               Atlanta, GA 30309-3592
LLP                                          acochran@sgrlaw.com
The Peachtree, Suite 300                     eward@sgrlaw.com
1355 Peachtree Street, N.E.                  Attorneys for Essex Hotel
Atlanta, GA 30309-3231                       Management, LLC (misnamed as
pamela.lee@swiftcurrie.com                   Essex, LLC)
rachel.mathews@swiftcurrie.com
Sabrina.atkins@swiftcurrie.com
Attorneys for HSI Chamblee, LLC




                          (signature on the following page)




4819-2578-3233.1   30
Case 1:19-cv-03840-WMR Document 343 Filed 07/20/20 Page 31 of 31




                             /s/ Adi Allushi
                             CHARLES K. REED
                             Georgia Bar No. 597597
                             P. MICHAEL FREED
                             Georgia Bar No. 061128
                             ADI ALLUSHI
                             Georgia Bar No. 852810

                             Attorneys for Defendants Red Roof Inns,
                             Inc.;
                             Red Roof Franchising LLC; FMW RRI NC,
                             LLC; RRI West Management LLC;
                             Westmont Hospitality Group, Inc.; WHG
                             SU, LLC; WHG SU Atlanta LLC; WHG SU
                             Atlanta LP; SUB-SU Hotel GP, LLC
